Citation Nr: 1431669	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-14 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a dental disorder, claimed as loss of tooth number 8.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2012.  A transcript of this hearing is of record.

The Board notes that a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim of service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse RO determination, the appeal is limited to the issue of entitlement to service connection for a dental trauma for compensation purposes.  The record available for the Board's review, to include the Virtual VA/VBMS system, does not show a formal decision has been made on issue of entitlement to VA dental treatment by the appropriate Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim of entitlement to VA dental treatment, and it is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2013).  

For the reasons stated below, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, further development is required in order to comply with the duty to assist. 

Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for loss of a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in- service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The Veteran essentially contends, to include at his July 2012 hearing, that he has current dental problems, to include tooth number 8, as a result of in-service medical treatment.  He maintains that a metal plate was incorrectly placed in his tooth, and constitutes medical malpractice.

The Board notes that the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306(b)(1) (2013); VAOGCPREC 5-97.  Further, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) defined "service trauma" as "an injury or wound produced by an external force during the service member's performance of military duties."  Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010).  The definition excluded "the intended result of proper medical treatment."  Id.  However, in Nielson, the Federal Circuit specifically noted, "We do not, however, suggest that an unintended result of medical treatment due to military negligence or malpractice could not be a 'service trauma'..." Id.   

In view of the foregoing, the Board finds that the Veteran's account of in-service malpractice in his dental care can constitute service trauma if it occurred.  The Board observes, however, that the Veteran's service treatment records do not appear to contain any references to treatment of tooth number 8.  Nevertheless, no impairment was noted on the teeth on the May 1975 enlistment examination, but a June 1979 record indicates there were cavities or some other impairment of teeth number 2, 14, and 18.  As such, it does appear he had some type of in-service dental treatment.  Moreover, the Veteran is competent, as a lay person, to describe having work done on his teeth during his active service.

Despite the foregoing, it is not clear from the record whether the Veteran has a current dental disorder for VA purposes, or whether there was actually malpractice in his in-service dental treatment.  The Board finds that competent medical evidence is required to resolve the matter.  Consequently, the Board concludes that a remand is required in order to accord the Veteran a VA medical examination to evaluate this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006);Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his dental condition since July 2009.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service dental symptomatology, as well as the purported dental malpractice he experienced while on active duty.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his current dental condition.  The claims folder should be made available to the examiner for review before the examination.

Following examination of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has missing teeth or any other current dental disability (particularly for tooth 8) due to in-service trauma, to include the purported in-service dental malpractice described in his statements and hearing testimony.  This opinion should also reflect consideration of whether the in-service dental treatment is consistent with the Veteran's contentions.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the June 2011 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



